65 N.Y.2d 967 (1985)
In the Matter of Ruben Franco, Respondent,
v.
Orlando Velez et al., Constituting the Board of Elections of the City of New York, Respondents, and Nicholas C. Cremonese et al., Appellants. (And Another Proceeding.)
Court of Appeals of the State of New York.
Argued August 26, 1985.
Decided August 28, 1985.
Stanley Schlein and Gerald Sheiowitz for appellants.
Ruben Franco, pro se, and Ricardo Oquendo for Ruben Franco, respondent.
Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE concur.
*968MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs.
The Appellate Division found that 21 volumes were submitted by respondent. They were numbered sequentially beginning with "1" and ending with "21". Although there were no volumes numbered "5", "12" or "14", two volumes were each labeled "10" and two separately submitted volumes were labeled "1". As found below, when these volumes are substituted for volumes "5", "12" and "14", there are 21 volumes as indicated on the cover sheet. Moreover, since 5,000 signatures are required and respondent's petition contained over 18,000 signatures, elimination of these volumes, which contained only some 5,000 signatures, still would leave more than 13,000 valid signatures.
Accordingly, respondent's petition was properly validated.
Order affirmed, without costs, in a memorandum.